[DO NOT PUBLISH]




             IN THE UNITED STATES COURT OF APPEALS
                                                        FILED
                     FOR THE ELEVENTH CIRCUIT  U.S. COURT OF APPEALS
                      ________________________   ELEVENTH CIRCUIT
                                                     MAY 21, 2008
                            No. 07-11044          THOMAS K. KAHN
                                                       CLERK
                         Non-Argument Calendar
                       ________________________

                D. C. Docket No. 06-00334-CR-2-RDP-JEO

UNITED STATES OF AMERICA,

                                                   Plaintiff-Appellee,

                                  versus

DEDRICK LAMON GRIHAM,
a.k.a. Dedrick Griham,
a.k.a. Dedrick Graham,
a.k.a. Dee,

                                                   Defendant-Appellant.

                       ________________________

                Appeal from the United States District Court
                   for the Northern District of Alabama
                      _________________________

                              (May 21, 2008)

Before BIRCH, DUBINA and FAY, Circuit Judges.
PER CURIAM:

      Dedrick Lamon Griham appeals his convictions for car jacking, 18 U.S.C.

§ 2119, use of a firearm during and in relation to a crime of violence, 18 U.S.C.

§ 924(c)(1)(A), and felon in possession of a firearm, 18 U.S.C. § 922(g)(1).

Griham argues on appeal that, over his objections, the district court erred by

allowing the government to introduce 15 unauthenticated excerpts from a

witness’s June 1st interview with the police. For the reasons set forth more fully

below, we affirm.

                                           I.

      After Griham was arrested, on June 1, 2006, the witness gave a statement to

the police. The statement was videotaped and transcribed, but the government did

not offer either the videotape or the transcripts into evidence at Griham’s trial

during the witness’s direct examination.

      The witness testified that Griham, who had a gun, approached her in the

parking lot of her apartment, and told her to get into her car and drive. The two

drove to several banks and withdrew money from the witness’s accounts.

Eventually, Griham and the witness ended up in a motel room where, the witness

testified, Griham raped her. When the police arrived at the motel room, they

found the witness tied up and gagged underneath one of the beds. The witness

                                           2
testified that Griham had two guns, a boxcutter, and some rope.

      On cross-examination, Griham’s counsel repeatedly asked the witness about

the statements she gave during her June 1st interview with the police. On redirect

examination, the government asked the witness to read 15 different excerpts from

her June 1st statement in order to rebut the suggestions that Griham’s counsel had

made during cross-examination. On recross-examination, Griham’s counsel

continued to refer to the witness’s June 1st statement. On further redirect

examination, the government again asked the witness to read excerpts from her

June 1st statement.

      Griham took the stand in his own defense and testified that, in order to make

one thousand dollars, he arranged to meet the witness in the parking lot of her

apartment building and “fake kidnap” her. When Griham approached the witness,

she told him to “make it look real.” Griham and the witness drove around to

several banks in order for the witness to get enough money together to pay Griham

the one thousand dollars. Griham testified that, after he and the witness had

consensual sex at the motel, they saw the witness’s picture on TV. Griham told

the witness to call her boyfriend and “straighten it out,” but the witness told

Griham, “I can’t. I can’t.” Griham tied the witness up, and was gathering his

things when the police arrived at the door. On cross-examination, Griham

                                          3
admitted that he was a convicted felon and that he was armed when he approached

the witness in the parking lot. Griham also admitted that the firearms he possessed

were loaded.

      The jury found Griham guilty on all three counts. At the sentencing

hearing, the district court found that Griham’s testimony about the “fake

kidnaping” was “false and perjurious,” and it imposed an enhancement for

obstruction of justice. Griham was sentenced to: (1) 180 months’ imprisonment

for car jacking (Count 1); (2) 84 months’ imprisonment for use of a firearm during

and in relation to a crime of violence (Count 2); and (3) life imprisonment for

felon in possession of a firearm (Count 3).

                                         II.

      “A district court is granted broad discretion in determining the admissibility

of a prior consistent statement under Fed.R.Evid. 801(d)(1)(B) and will not be

reversed absent a clear showing of abuse of discretion.” United States v. Drury,

396 F.3d 1303, 1317 (11th Cir.2005) (quotations and citation omitted). However,

“where a party makes no objection in the trial court to the matter complained of on

appeal, our review is for plain error.” United States v. Vance, 494 F.3d 985, 993

(11th Cir. 2007) (citation and brackets omitted).

      Pursuant to Rule 103 of the Federal Rules of Evidence:

                                         4
      Error may not be predicated upon a ruling which admits or excludes
      evidence unless a substantial right of the party is affected, and . . . [i]n
      case the ruling is one admitting evidence, a timely objection or
      motion to strike appears of record, stating the specific ground of
      objection, if the specific ground was not apparent from the context.

Fed.R.Evid. 103(a)(1) (emphasis added). We have stated that:

      To preserve an issue at trial for later consideration by an appellate
      court, one must raise an objection that is sufficient to apprise the trial
      court and the opposing party of the particular grounds upon which
      appellate relief will later be sought. A general objection or an
      objection on other grounds will not suffice.

United States v. Dennis, 786 F.2d 1029, 1042 (11th Cir. 1986) (emphasis added).

      Initially, although Griham’s counsel made three objections during the

government’s redirect examination of the witness, the record does not reflect that

counsel specifically objected to the admissibility or the authenticity of the

excerpts. Therefore, we review for plain error only.

      “Plain error exists ‘only where (1) there is an error; (2) the error is plain; (3)

the error affects the defendant’s substantial rights in that it was prejudicial and not

harmless; and (4) the error seriously affects the fairness, integrity or public

reputation of a judicial proceeding.’” Vance, 494 F.3d at 993 (citation omitted).

“An error may substantially influence an outcome and thus warrant reversal even

if the evidence, had no error occurred, would have been sufficient to support the

conviction.” United States v. Hands, 184 F.3d 1322, 1329 (11th Cir. 1999)

                                           5
(discussing harmless error for evidentiary errors). “We determine whether an error

had substantial influence on the outcome by weighing the record as a whole.” Id.

The burden of proving prejudice rests with the non-objecting defendant. See

United States v. Olano, 507 U.S. 725, 734-35, 113 S. Ct. 1770, 1778, 123 L. Ed. 2d
508 (1993).

      “A statement is not hearsay if . . . [t]he declarant testifies at the trial or

hearing and is subject to cross-examination concerning the statement, and the

statement is . . . consistent with the declarant’s testimony and is offered to rebut an

express or implied charge against the declarant of recent fabrication or improper

influence or motive . . . .” Fed.R.Evid. 801(d)(1)(B). Thus, “prior consistent

statements are treated as admissible non-hearsay only if they are offered to rebut a

specific allegation of recent fabrication, not to rehabilitate credibility that has been

generally called into question.” Drury, 396 F.3d at 1316 (emphasis in original);

see also United States v. Ettinger, 344 F.3d 1149, 1160-61 (11th Cir. 2003)

(holding that officer’s statement made to the FBI agent was admitted properly to

rebut an implied charge of recent fabrication). In addition, “the [prior] consistent

statements must have been made before the alleged influence or motive to

fabricate arose.” Tome v. United States, 513 U.S. 150, 158, 115 S. Ct. 696, 701,

130 L. Ed. 2d 574 (1995).

                                            6
      “The requirement of authentication or identification as a condition

precedent to admissibility is satisfied by evidence sufficient to support a finding

that the matter in question is what its proponent claims.” Fed.R.Evid. 901(a). One

example of authentication is when a witness with knowledge testifies that a matter

is what it is claimed to be. Fed.R.Evid. 901(b)(1).

      Griham cannot satisfy the first prong of the plain error analysis with regard

to the authenticity of the excerpts. Each time the witness finished reading either

one or two excerpts, she verified that the statements she had read were, in fact, her

statements given on June 1st. In addition, it is clear from a review of the trial

transcripts that the witness authenticated the entire statement she read, even where

she read two excerpts in a row. Thus, the witness testified that the matter was

what it was claimed to be, and, as such, there was no error because the excerpts

were properly authenticated.

      Griham also cannot satisfy the first prong of the plain error analysis with

regard to the admissibility of the excerpts. The witness testified at trial and was

subject to cross-examination. During cross-examination, Griham’s counsel

repeatedly implied that the witness’s testimony at trial was inconsistent with

specific statements that she gave the police during the June 1st interview. Thus,

because Griham’s counsel implied that the witness had recently fabricated her

                                          7
testimony, the government was entitled to introduce excerpts from the witness’s

June 1st interview in order to rebut the defense’s charges. Significantly, Griham

does not contest that the admission under Rule 801(d)(1)(B) would have been

proper so long as the evidence was properly authenticated. Therefore, the district

court did not err by admitting the evidence under Rule 801(d)(1)(B).1

       Moreover, Griham has not shown that any potential error in admitting the

excerpts affected his substantial rights because, even if the excerpts were

excluded, the remaining evidence was sufficient to support Griham’s convictions.

The witness testified that she was approached by Griham, who was armed, and

that Griham told her to get back into the car and drive. The witness’s testimony

concerning the initial encounter is corroborated by other evidence. Moreover,

Griham admitted that he was armed when he approached the witness in the

parking lot, and the police found Griham with two firearms and a boxcutter in a

motel room. Although Griham testified that the kidnaping was fake, the jury was

free to disbelieve him and use his statements as substantive evidence of his guilt.

See United States v. Brown, 53 F.3d 312, 314 (11th Cir. 1995) (“a statement by a

defendant, if disbelieved by the jury, may be considered as substantive evidence of


       1
         Because the excerpts were admissible under Rule 801(d)(1)(B) and authenticated under
Rule 901, it is unnecessary to address Griham’s arguments concerning the inadmissability of the
excerpts under Rules 602, 611(c), and 1002.

                                               8
the defendant’s guilt.”) (emphasis in original). Thus, there was sufficient evidence

to support Griham’s conviction for car jacking. See 18 U.S.C. § 2119 (“Whoever,

with the intent to cause death or serious bodily harm takes a motor vehicle that has

been transported, shipped, or received in interstate or foreign commerce from the

person or presence of another by force and violence or by intimidation, or attempts

to do so . . . ”).

       There was sufficient evidence to support Griham’s conviction for being a

felon in possession because Griham admitted that he was a convicted felon and

that he was armed with loaded firearms. See 18 U.S.C. § 922(g)(1) (“It shall be

unlawful for any person . . . who has been convicted in any court of, a crime

punishable by imprisonment for a term exceeding one year . . . to . . . possess . . .

any firearm or ammunition ”).

       In addition, there was sufficient evidence to convict Griham of using a

firearm during and in relation to a crime of violence because Griham possessed a

firearm during the car jacking. See 18 U.S.C. § 924(c) (“any person who, during

and in relation to any crime of violence . . . uses or carries a firearm, or who, in

furtherance of any such crime, possesses a firearm . . .”).

       In light of the foregoing, the district court did not plainly err by admitting

the excerpts from the witness’s June 1st statement, and Griham’s convictions are

                                           9
AFFIRMED.




            10